Citation Nr: 0205188	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-47 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The veteran appealed, 
and in March 1995, the Board remanded the claim for 
additional development.  In October 1996, the Board denied 
the claim.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals) (Court).  In August 
1997, the veteran filed a Motion for Remand that was not 
opposed by VA, and which was granted by the Court in December 
1997.  The Court vacated and remanded the Board's decision 
for additional development of the record and adjudication.  
In June 1998, the Board remanded the claim for additional 
development.  In September 2001, the RO affirmed its denial 
of the claim.  The case has been returned to the Board for 
review.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (as in 
effect  June 1992, and thereafter).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  The 
appellant was notified in the August 1994 rating decision 
that the evidence did not show that the criteria for service 
connection for PTSD had been met.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case (SOC) and the supplemental statements of the case 
(SSOC's), informed the appellant that evidence of diagnosis 
and service incurrence was needed to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC's informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In this case, the appellant has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The RO requested all relevant treatment 
records identified by the appellant, and the appellant was 
informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  See e.g., RO's letters to the veteran, dated in 
February and September of 1999.  The RO has also requested 
and obtained service medical records from the National 
Personnel Records Center, and private medical reports.  The 
appellant has been afforded three VA psychiatric 
examinations, which all contain jointly-issued opinions from 
two psychiatrists.  In each case, the experts reviewed the 
claims files and provided an opinion as to the veteran's 
diagnosis.  See VA examination reports, dated in April 1993, 
March 1995 and February 2000.  Given the foregoing, there is 
more than sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001).  

In June 1992, the veteran filed his claim for PTSD.  Claims 
for service connection for PTSD are evaluated in accordance 
with the criteria set forth in 38 C.F.R. 3.304(f).  During 
the pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg 10,330-
10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation (as in effect prior to 
March 7, 1997), service connection for PTSD required a 
current, clear medical diagnosis of PTSD.  Under the newer 
versions of the regulation (as in effect March 7, 1997, and 
March 7, 2002), service connection for PTSD required medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a).  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  

As discussed below, the veteran was examined both before and 
after VA's adoption of DSM-IV, and the changes to 38 C.F.R. 
§ 3.304(f) effective March 7, 1997.  The veteran's claim for 
service connection for PTSD fails under all applicable 
versions of 38 C.F.R. § 3.304(f).  Therefore, the veteran has 
not been prejudiced by the Board's adjudication of his claim.  
Indeed, a remand of this issue would only result in needless 
delay and impose further burdens on the RO, with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  In letters, received in September 1992 
and December 1998, he claimed that he had been subject to an 
artillery/rocket attack at his base in Long Binh in December 
1968, a few hours after he arrived.  When referring to this 
incident in his September 1992 letter, he stated that "a guy 
from my barrio in Cayey who was with me was killed" (he did 
not identify this soldier), and that his barracks had been 
destroyed.  In the December 1998 letter, he claimed that 
while in Vietnam he had to "continuously engage in combat 
with the enemy to protect our perimeter."  The Board further 
notes that in a hearing, held in November 1994, the veteran 
claimed that in December 1968 at Long Binh, "as soon as he 
got to Vietnam," a friend of his named "[redacted]" 
was killed near him, by enemy fire which had lasted for about 
two days.  

The veteran's DD Form 214 indicates that his awards include 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
His military occupation specialty (MOS) was stock control and 
accounting specialist.  The veteran's service personnel file 
(DA Form 20) indicates that while he served in Vietnam he was 
a stock control and accounting specialist with Company F, 
U.S. Army Depot, Long Binh, USARPAC.  The personnel file 
indicates that the veteran had "foreign service" in Vietnam 
from December 29, 1968 to January 18, 1970, while his 
"record of assignments" indicates that he served in Vietnam 
from January 2, 1969 to January 16, 1970.  Finally, a Morning 
Report (DA Form 1) indicates that the veteran was assigned to 
the U.S. Army Depot at Long Binh on January 8, 1969.  

In a letter, received in January 1993, the U.S. Army and 
Joint Service Environmental Support Group (ESG) (redesignated 
as the U.S. Armed Service Center for Research of Unit Records 
(USASCRUR)), stated that a Marine named Corporal [redacted] 
[redacted], of Cayey, Puerto Rico, was killed August 14, 
1970.  The ESG further noted that there had been an attack at 
Long Binh on December 14, 1968, and that it was unable to 
document a unit's barracks being blown up in December 1968.  
In a letter, received in July 1998, the USASCRUR provided 
records from the veteran's parent unit while he was in 
Vietnam.  These records indicate that the Long Binh base was 
shelled three times in February 1969.  However, none of these 
attacks resulted in damages or casualties, and there is no 
indication that any of them involved the veteran's unit.  In 
light of the Board's determination that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the issues of whether verified stressors exist and whether 
the veteran participated in combat are "downstream" issues 
which will not be further discussed.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. 
§ 1110, the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation); see also Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996) (stating that the provisions of 38 U.S.C.A. § 
1154 do not address the question of current disability and a 
nexus to service).

The veteran's service medical records include a separation 
examination report, dated in January 1970, which shows that 
his psychiatric condition was clinically evaluated as normal.  
A report of medical history accompanying the veteran's 
separation examination report shows that the veteran denied 
having "frequent or terrifying nightmares," "depression or 
excessive worry," and "nervous trouble of any sort."  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving a psychiatric 
disorder.  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The post-service medical 
evidence includes an expert opinion obtained from two VA 
psychiatrists, dated in February 2000, in which they state 
that the veteran's Axis I diagnosis was generalized anxiety 
disorder with associated impulse control disorder.  The 
examiners indicated that their opinion was based on a review 
of the veteran's claims file.  The claims files also contains 
VA PTSD/psychiatric examination reports, dated in April 1993 
and March 1995, respectively.  In each of these reports, the 
same two VA psychiatrists determined that the veteran's Axis 
I diagnosis was generalized anxiety disorder with poor 
impulse control and depressive features.  In each case, PTSD 
was specifically ruled out.  The March 1995 report contains 
an Axis II diagnosis of paranoid personality features.  

The Board finds that the February 2000 report, and the 
aforementioned April 1993 and March 1995 VA examination 
reports, are highly probative evidence which shows that the 
veteran does not have PTSD.  All of these reports were based 
on a review of the veteran's claims file, and in each case 
the diagnosis was arrived at by a board of two physicians.  
The Board further points out that its conclusion that the 
veteran does not have PTSD is consistent with the following 
reports, which show that the veteran has been diagnosed with 
a psychiatric disorder other than PTSD: a report from Dr. 
Pedro Zayas, dated in March 1981; a VA mental disorders 
examination report, dated in September 1981 (no diagnosis); a 
report from the Government Employees Retirement System 
Administration and Judgeship, dated in April 1992; a report 
from Hurtado de Mendoza, M.D., dated in April 1992.  These 
reports show that the veteran was diagnosed with either 
anxiety neurosis or a generalized anxiety disorder.  Based on 
the foregoing, the Board finds that the veteran does not have 
PTSD.  

In reaching this decision, the Board has considered the 
medical evidence of PTSD as found in the November 1994 
testimony of Dr. Raul Correa Grau, as well as Dr. Grau's 1994 
outpatient treatment notes, and his July 1994 written report.  
However, the probative value of Dr. Grau's testimony is 
weakened by the fact that his PTSD diagnosis is not shown to 
have been based on a full review of the claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  The Board has also considered a 
February 1995 report from Jose A. Marrero, Ph.D., which 
indicates that psychiatric testing resulted in high scores on 
the scales associated with PTSD.  However, Dr. Marrero did 
not diagnose the veteran with PTSD.  In any event, this 
evidence is outweighed by the previously discussed evidence 
which shows that the veteran does not have PTSD.  As the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the veteran's claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied.  

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issue in this case ultimately rests upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis.  The veteran, untrained in the fields of 
medicine and/or psychiatry, is not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for PTSD is not warranted.  
To that extent, the contentions of the veteran to the 
contrary are unsupported by persuasive evidence. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board also notes that the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not assist 
the veteran in this case.  The issue before the Board is 
whether the veteran has PTSD.  Because we conclude that he 
does not have PTSD, the issue of whether the veteran was 
exposed to a stressor is not material.  The provisions of 
section 1154 do not address the question of current 
disability.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).


ORDER

Service connection for PTSD is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

